Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

6.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the issued patent US 10,491,679 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same system for accessing and controlling a computer. Claim 5 of the issued patent does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 10,491,679 B2 using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Issued Patent US 10,491,679 B2
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	a computer; 
 	a communications medium that couples the mobile device to the computer; and 
 	an audio command interface, at the computer, the audio command interface: 

selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides is the appropriate operating system or application to execute at least one process in response to the command;
 executes with the selected operating system or application the at least one process at the computer in response to the command; and 
 generates output data in response to the selected operating system or application executing the at least one process; 
wherein a mobile device interface at the computer transmits the output data to the mobile device. 


 	This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

7.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the issued patent US 11,128,714 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the issued patent US 11,128,714 B2 using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Issued Patent US 11,128,714 B2
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	a mobile device, wherein the mobile device is any hardware device capable of mobility; 
 	a computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 
 	a communications medium that couples the mobile device to the general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 

           selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or application in response to the command; and 
 	wherein the general purpose processing platform is further comprised of: a mobile device interface; an operating system interface; or any combination thereof.  


This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.

8.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the co-pending application 16/655047 filed on 09/14/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655047
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 


 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 	receives voice or data information; 
 	determines whether the voice or data information corresponds to a command; and 
 	selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface remembers at least one process that was executed by at least one application; 




 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 16/655054 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 21 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655054
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more operation system functions, one operation system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface remembers at least one process that was executed by at least one operating system function; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 16/655061 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/655061
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

the comprising: 
 	 the computer, wherein the computer is a general purpose processing platform; and 
 	 an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from at least one applications and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate or operating system function to execute at least one process in response to the command, wherein in deciding which application or operating system function to select the audio command interface remembers at least one process that was executed by at least one application or operating system.
 wherein the at least one process is executed at the general purpose processing platform with the selected application or operating system function.



11.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of the co-pending application 16/677332 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Thus, it would have been obvious to a person of ordinary skill in the art, at the time of invention, to use the system for accessing and controlling the computer as recited in the co-pending application 16/677332 to control the computer as claimed in the pending application 16/677351.

Pending Application 16/677351
Co-pending Application 16/677332
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 

 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 	selects, from two or more operating system functions, one operating system function, wherein the audio command interface decides which is the appropriate operating system function to execute at least one process in response to the command, wherein in deciding which operating system function to select the audio command interface considers location data; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system function.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of the co-pending application 16/677369 filed on 09/17/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-

Pending Application 16/677351
Co-pending Application 16/677369
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

31. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
                       determines whether the voice or data information corresponds to a command; and 
 		selects, from at least one application and at least one operating system function, one application or one operating system function, wherein the audio command interface decides which is the appropriate application or operating system function to execute at least one process in response to the command, wherein in deciding which application or operating system function to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing 


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710539 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/710539
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 

 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the mobile device, wherein the mobile device is any hardware device capable of mobility;
the computer, wherein the computer is a general purpose processing platform 
 a communications medium that couples the mobile device to the general purpose processing platform; and an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice or data information from the mobile device; 
 	determines whether the voice or data information corresponds to a command; and selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
wherein the at least one process is executed at the general purpose processing platform with the selected operating system or selected application in response to the command; and wherein the general purpose processing platform further comprises a network interface.  




14.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the co-pending application 16/710692 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 11 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/710692
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

the mobile device to the computer with a communications medium, wherein the mobile device is any hardware device capable of mobility and the computer is a general purpose processing platform comprised of one or more discrete components;

 	receiving voice or data information from the mobile device, at the general purpose processing platform, at an audio command interface; 
 	the audio command interface determines whether the voice or data information corresponds to a command; 
 	the audio command interface selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; 
 	executing with the selected operating system or selected application the at least one process in response to the command.  


 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

15.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896693 filed on 09/28/2021 respectively. Although the claims at issue are not 
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 16/896693
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 		receives voice information, data information, or combinations thereof; 
 		determines whether the voice or data information was received at a point in time to be interpreted as a command and whether the voice or data information corresponds to a command; and 
 		if the voice or data information was received at a point in time to be interpreted as a command and corresponds to 
 		wherein if the voice or data information was received at a point in time to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of the co-pending application 16/896743 filed on 09/28/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for remotely accessing and controlling a computer from a mobile device. Claim 18 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)


Co-pending Application 16/896743
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 
 		determines whether the voice or data information corresponds to a command; and
 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  

18. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, wherein the audio command interface: 
 	receives voice information, data information, or combinations thereof; 
 	determines whether the voice or data information was received in a proper sequence to be interpreted as a command and whether the voice or data information corresponds to a command; and 
 	if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command; 
 	wherein if the voice or data information was received in a proper sequence to be interpreted as a command and corresponds to a command, the at least one process is executed at the general purpose processing platform with the selected application.  


	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17.	Claim 13 of the pending application 16/677351 filed on 09/17/2021 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of the co-pending application 17/477278 filed on 09/15/2021 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same system for accessing and controlling a computer. Claim 1 of the co-pending application does not teach the following limitation as recited in Claim 13 of the pending application. More specifically,
 	wherein in deciding which application to select the audio command interface considers location data; 
	However, Roese et al. teach 
 	wherein in deciding which application to select the audio command interface considers location data (Roese et al. [0033] System 100 is able to enforce certain restrictions, on an initial and continual basis, based on locations of devices. System 100 can restrict access to the network or data stored on the network based on the location of user device 104. For example, system 100 restricts access to accounting databases to only user devices 104 located within the accounting department offices (e.g., within certain coordinates of a certain floor of a certain building), [0103] With the received location information, system 100 authenticates (step 420) that the physical location of the client device is in a permitted and authorized location for access to the requested network resources. In one example, system 100 permits requested access from devices having pre-approved location identifying equipment, such as a trusted device that can identify the location of that client device. As described above, this can include a GPS receiver associated with the client device that system 100 has previously evaluated for trustworthiness (e.g., cannot provide false location), [0107] With reference to FIG. 4, once system 100 has authenticated (step 405) the user and authenticated (step 420) the device location information, system 100 considers the access request. System 100 determines (step 425) whether the user has the proper credentials for the level of the requested service. To do this, system 100 compares the user credentials, the location information, and the conditions of access requested (e.g., a request for a certain database of information, a request for a certain application, and the like) with any stored location restrictions, [0026] Location module 185 can be implemented in the hardware and/or software of system 100. For example, particular software applications executing on the devices can provide/enforce the location functions, the operating system of any of the devices can provide/enforce the location functions, and/or hardware modules, such as programmable arrays, can be used in the devices to provide/enforce the location functions, [0111] Use of the above techniques enables system 100 to restrict access to data, applications, specific networked devices, data and network service, QOS (Quality of Service) levels, network  tools, functionality, rules, and the like, based on the user and/or the location of the device associated with the user seeking access); 
 	Thus, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify the system for accessing and controlling the computer as recited in the co-pending application using teaching of location data as taught by Roese et al. for the benefit of improving security feature by taking location of the accessing device into account (Roese et al. [0107] If system 100 determines (step 425) the user is authenticated for the particular request, system 100 determines (step 430) whether the device used by the user is in a location approved or otherwise permitted to receive the requested information, application, and the like.)

Pending Application 16/677351
Co-pending Application 17/477278
13. (New) A system for accessing and controlling a computer, comprising: 
 	the computer, wherein the computer is a general purpose processing platform; and 
 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information; 

 		selects, from two or more applications, one application, wherein the audio command interface decides which is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface considers location data; 
 	wherein the at least one process is executed at the general purpose processing platform with the selected application.  


 	the mobile device, wherein the mobile device is any hardware device capable of mobility; the computer, wherein the computer is a general purpose processing platform comprised of one or more discrete components; 

 	an audio command interface, at the general purpose processing platform, the audio command interface: 
 		receives voice or data information from the mobile device; 
 		determines whether the voice or data information corresponds to a command; and
 		 selects, from at least one operating system and at least one application, one operating system or one application, wherein the audio command interface decides which is the appropriate operating system or application to execute at least one process in response to the command; 
 	wherein the at least one operating system or the at least one application is not required to be configured for interaction with the mobile device; and 
 	wherein the at least one process is executed at the general purpose processing platform with the selected operating system or application in response to the command.






/THUYKHANH LE/Primary Examiner, Art Unit 2655